PER CURIAM.
Appellant, Willie C. Mack, appeals from the summary denial of his motion filed pursuant to Florida Rule of Criminal Procedure 3.850. We find that all but one of the grounds asserted by Mack are without merit. See Floyd v. State, 808 So.2d 175 (Fla.2002). Because we find that Mack stated a facially sufficient claim of ineffective assistance of counsel for failure to investigate or call alibi witnesses which was not conclusively refuted by the record attachments to the trial court’s denial, we reverse and remand with directions to attach additional portions of the record conclusively refuting Mack’s claim, or to conduct an evidentiary hearing.
DAVIS, BROWNING and POLSTON, JJ., concur.